Citation Nr: 0931454	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  09-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1956.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board of 
Veterans' Appeals' (Board's) docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Veteran contends that service connection for bilateral 
hearing loss and tinnitus is warranted because of noise 
exposure in service.  In his written statements and testimony 
before the undersigned, he reported that he was exposed to 
loud noises, including jet aircraft engine noise, in service 
when he was stationed aboard the U.S.S. Midway.  Service 
treatment records confirm his service on the U.S.S. Midway; 
however, the evidence shows 15/15 on whispered voice testing 
in November 1954, July 1955, and November 1956.  

The Veteran noted that he worked on the aircraft carrier as 
an aviation electrician and had the job of battery-starting 
the airplanes.  See December 2008 written statement.  
Further, he indicated that he has had problems with bilateral 
hearing loss and ringing in the ears, tinnitus, since that 
time.  His wife of 52 years, who knew him before and after 
his period of active duty, has reported that since service 
the television and radio volume were always "above normal 
range" in order for him to be able to hear the programs.  

VA and private medical evidence, including a December 2008 VA 
audiology examination report and a June 2009 private 
audiology evaluation, shows that the Veteran meets the 
standards for VA impaired hearing disability.  

The Veteran has repeatedly stated, during his December 2008 
VA audiology examination and during his hearing testimony 
that he did not have significant noise exposure after service 
as his job was as a maintenance electrician and his "main 
job was to change bulbs."  See June 2009 hearing transcript 
at 7.  

In addition to the documented post-service treatment records, 
the evidence includes testimony from the Veteran and a 
written statement from his wife asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In support of his claim, the Veteran submitted a June 2008 
opinion from a private audiologist which provides sufficient 
evidence of link between his current bilateral hearing 
disability, including tinnitus, and service.  Specifically, 
the audiologist stated that "[i]t is more than likely that 
[the Veteran's] hearing loss as well as his longstanding 
complaint of tinnitus was due to his military experience." 

The evidence weighing against the claims includes the 
December 2008 VA audiology examination report which concluded 
that hearing loss was less likely than not caused by active 
duty noise exposure and found no history of tinnitus.  
However, the examiner noted that due to the limitations of 
forced whisper tests such as those used to evaluate the 
Veteran in service, mild or high frequency hearing loss in 
service could not be ruled out.  

The examiner also noted that the service treatment records 
were silent as to complaints of hearing loss or tinnitus as 
is the record for many years after service.  Finally, the 
examiner noted that hearing loss of the right ear was shown 
in a flat, asymmetrical configuration which was not 
consistent with noise-induced hearing loss.  The examiner did 
not comment on the hearing loss of the left ear which did not 
show a flat configuration. 

Given the positive private medical opinion and the mixed 
nature of the VA medical opinion with respect to the etiology 
of the Veteran's hearing loss, the Board finds that the 
evidence is at least in equipoise on the question of whether 
the Veteran's bilateral hearing loss and tinnitus was 
incurred in service.  He has repeatedly asserted that he had 
noise exposure and acoustic trauma in service, and his 
service records corroborate that account.  Further, the 
medical opinion prepared by an audiologist who performed his 
own examination of the Veteran supports the claim in that he 
identified a relationship between hearing loss and tinnitus 
and service.  

Applying the benefit of the doubt rule, the Board concludes 
that bilateral hearing loss and tinnitus were incurred in 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 
(1990).  Accordingly, service connection is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


